--------------------------------------------------------------------------------

Exhibit 10.10


Execution Version


GLOBAL DEED OF RELEASE


DATED 16 September, 2009


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


and


CME MEDIA ENTERPRISES B.V.


and


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.


as Released Parties


and


EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT
as EBRD

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 

   
Page
     
1.
Definitions
1
2.
Release
2
3.
Further Assurance
3
4.
Expenses
3
5.
Contracts (Rights of Third Parties) Act
3
6.
Counterparts
3
7.
Governing Law and Jurisdiction
3


 
 

--------------------------------------------------------------------------------

 

THIS DEED is dated 16 September, 2009.
 
BETWEEN:
 
(1)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws
of Bermuda with registration number 19574 (the “Borrower”);

 
(2)
CME MEDIA ENTERPRISES B.V., a private limited liability company incorporated
under Dutch laws with registration number 96385(0) (“CME BV”);

 
(3)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a public limited liability company
incorporated under the laws of the Netherlands Antilles with registration number
67248(0)  (“CME NV”; and together with the Borrower and CME BV, the “Released
Parties”); and

 
(4)
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT, an international organisation
formed by treaty in its capacity as lender under the Facility Agreements (the
“EBRD”).

 
BACKGROUND:
 
(A)
The Released Parties and EBRD enter into this Deed in connection with the
Facility Agreements (as defined below).

 
(B)
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 
IT IS AGREED as follows:
 
1.      DEFINITIONS
 
1.1
In this Deed:

 
“Facility Agreements” means the Original EBRD Loan and the New EBRD Loan.
 
“New EBRD Loan” means the revolving loan agreement dated 22 August, 2007 (as
amended, restated, varied and/or supplemented from time to time ) between the
Borrower and EBRD, pursuant to which EBRD has agreed to lend to the Borrower an
amount not to exceed €50,000,000, subject to the terms and conditions set forth
in the New EBRD Loan.
 
“Original EBRD Loan” means the revolving loan agreement dated 21 July 2006 as
amended by an Amendatory Letter Agreement dated 16 November 2006 and as further
amended by a Supplemental Agreement dated 22 August 2007 (each as amended,
restated, varied and/or supplemented from time to time) between the Borrower and
EBRD, pursuant to which EBRD has agreed to lend to the Borrower an amount not to
exceed €100,000,000, subject to the terms and conditions set forth in the
Original EBRD Loan.
 
“Released Assets” means the assets of each of the Released Parties subject to
security interests under the Security Documents and as listed in the column
headed “Released Assets” in Schedule 2 to this Deed.
 
“Released Documents” means:
 
 
(a)
(save as contemplated under Section 8.01 of each of the Facility Agreements) the
Facility Agreements;


 
 

--------------------------------------------------------------------------------

 

 
(b)
the Security Documents; and

 
 
(c)
any other document which creates a Security Interest over the Released Assets.

 
“Security Documents” means the security agreements listed in the column headed
“Security Document” and dated as listed in the column headed “Date” in Schedule
2 to this Deed and “Security Document” means any one of them.
 
“Security Interest” means any mortgage, charge (fixed or floating), pledge,
lien, hypothecation, right of set-off, security trust, assignment or other
security interest any any other agreement having the commercial effect of
conferring security.
 
1.2
Unless given a different meaning in this Deed, terms defined in the Facility
Agreements (as applicable) have the same meaning when used in this Deed.

 
1.3
The provisions of Clause 1.02 (Construction) of the New EBRD Loan are
incorporated into this Deed by reference, with references to "this Agreement" or
similar terms being construed as references to this Deed.

 
2.      RELEASE
 
2.1
Upon receipt no later than 5:00 p.m. (London time) on 17 September, 2009 (the
“Repayment Date”) of immediately available funds in unconditional and
irrevocable repayment of the amounts outstanding or payable under the Facility
Agreements as listed in Column 1, Column 2, Column 3 and Column 4 of Schedule 1
(Outstandings) (collectively, the “Repayment Amounts”), such payments to be made
to the credit of the following account:

 
Receiving Bank;
DEUTSCHE BANK, Frankfurt
   
Swift code:
DEUTDEFFXXX
   
Payee
European Bank for Reconstruction and Development, London
   
Swift code:
EBRDGB2L
   
A/C No:
DE51500700100925445900
   
Ref:
Operation No 38237/36371

 
EBRD:
 
 
(a)
releases and re-assigns the Released Assets from all Security Interests created,
evidenced or conferred by or pursuant to the Released Documents and reassigns
and retransfers to the Released Parties all right, interest and title of ERBD in
and to the Released Assets;

 
 
(b)
releases such Security Documents, re-assigns and re-conveys any rights, interest
and title previously assigned to EBRD under such Security Documents to the
Released Parties, which accept such release and re-assignments;

 
 
(c)
releases (save as contemplated under Section 8.01 of each of the Facility
Agreements) irrevocably and unconditionally each of the Released Parties from
all present and future obligations and liabilities (both actual and contingent)
under and in connection with the Facility Agreements;


 
 

--------------------------------------------------------------------------------

 

 
(d)
agrees that the Security Documents (in particular any future assignment,
transfer, pledge or charges contemplated therein) are terminated; and

 
 
(e)
authorises each of the Released Parties to take any steps necessary to give
effect to this Clause 2 (Release).

 
2.2
EBRD confirms that no demand has been made on the Released Parties or otherwise
in relation to the Facility Agreements.

 
3.      FURTHER ASSURANCE
 
EBRD will, at the request and cost of the Released Parties, take whatever action
is necessary or reasonably advisable to give effect to Clause 2 (Release) of
this Deed, including entering into such instruments or surrendering such
certificates or documents as are necessary or reasonably advisable under the
terms of any relevant jurisdiction to effect and/or perfect the releases herein
referred to.
 
EBRD undertakes to deliver promptly upon receipt of the Repayment Amounts an
execution release confirmation letter in the form of Schedule 3 to this Deed and
a pledge release letter in the form of Schedule 4 to this Deed.
 
4.      EXPENSES
 
The Released Parties must promptly pay all costs and expenses (including legal
fees) properly incurred in connection with this Deed by EBRD or any person
appointed by EBRD under the Security Documents.
 
5.      CONTRACTS (RIGHTS OF THIRD PARTIES) ACT
 
A person who is not party to this Deed may not enforce any of its terms under
the Contracts (Rights of Third Parties) Act 1999 and notwithstanding any term of
this Deed, no consent of any third party is required for any amendment
(including any release or compromise of any liability) or termination of this
Deed.
 
6.      COUNTERPARTS
 
This Deed may be executed in any number of counterparts and all of those
counterparts taken together will be deemed to constitute one and the same
instrument.
 
7.      GOVERNING LAW AND JURISDICTION
 
This Deed is governed by English law.
 
Any dispute, controversy or claim arising out of or relating to this Deed, or
the breach, termination or invalidity hereof, shall be settled by arbitration in
accordance with the UNCITRAL Arbitration Rules as at present in force.  There
shall be one arbitrator and the appointing authority shall be the London Court
of International Arbitration.  The seat and place of arbitration shall be
London, England and the English language shall be used throughout the arbitral
proceedings.  The parties to this Deed waive any rights under the Arbitration
Act 1996 or otherwise to appeal any arbitration award to, or to seek
determination of a preliminary point of law by, the courts of England.  The
arbitral tribunal shall not be authorised to take or provide, and each of
Released Parties agrees that it shall not seek from any judicial authority, any
interim measures of protection or pre-award relief against EBRD, any provisions
of UNCITRAL Arbitration Rules notwithstanding. No arbitral tribunal shall be
authorised to take or provide, and each of the Released Parties agree that it
shall not seek from any judicial authority, any interim measures of protection
or pre-award relief against EBRD, any provisions of UNCITRAL Arbitration Rules
notwithstanding.

 
 

--------------------------------------------------------------------------------

 

Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law.
 
THIS DEED has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

 
 

--------------------------------------------------------------------------------

 

SIGNATORIES
Released Parties


EXECUTED as a DEED
)
by CENTRAL EUROPEAN MEDIA
) /s/ Charles Frank
ENTERPRISES LTD.
)
acting by           Charles Frank
)
acting under the authority of that company,
)
in the presence of:
)
   
Witness's Signature: /s/ Corina Dorobantu
     
Name: Corina Dorobantu
     
Address:
     
EXECUTED as a DEED
)
by CME MEDIA ENTERPRISES B.V.
) /s/ David Sturgeon
acting by           David Sturgeon
)
acting under the authority of that company,
)
in the presence of:
)
   
Witness's Signature: /s/ Joanne Cochrane
     
Name: Joanne Cochrane
     
Address: c/o 52 Charles Street, London W1J 5EU
     
EXECUTED as a DEED
)
by CENTRAL EUROPEAN MEDIA
) /s/ Oliver Meister
ENTERPRISES N.V.
)
acting by           Oliver Meister
)
acting under the authority of that company,
)
in the presence of:
)
   
Witness's Signature: /s/ Corina Dorobantu
     
Name: Corina Dorobantu
     
Address:
 


 
 

--------------------------------------------------------------------------------

 
 
EBRD
     
EXECUTED as a DEED
)
by EUROPEAN BANK FOR
) /s/ Chris Taubman
RECONSTRUCTION AND
)
DEVELOPMENT
)
acting by           Chris Taubman
)
acting under the authority of that company
)



 

--------------------------------------------------------------------------------